Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
    EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Nataliya Dvorson (Reg. No. 56,616) on Jan 4, 2022.
1. The application has been amended as follows:
In the claims:	

 (Currently Amended) A method comprising:
grouping a plurality of ports into one or more groups of ports at power sourcing equipment receiving pulse power such that each group of ports of the one or more groups of ports provides power to a respective power interface module of a plurality of power interface modules; and
transmitting power from a respective group of ports at the power sourcing equipment to ,
wherein each of the plurality of ports transmits Power over Ethernet (PoE) at a power level that is acceptable to a load. 

(Currently Amended) The method of claim 1, wherein said each of the plurality of ports transmits the PoE the power level of at least 100 watts. 

(Currently Amended) The method of claim 1, wherein said each of the plurality of ports transmits at least 300 watts of power.   


(Previously Presented) The method of claim 1, wherein the one or more groups of ports include a plurality of port groups at the power sourcing equipment, each of the plurality of port groups transmitting the power to a different power interface module of the plurality of power interface modules. 

(Previously Presented) The method of claim 4, wherein the power is shared among the plurality of power interface modules and further comprising: 
allocating the power from the power sourcing equipment to the plurality of power interface modules.

(Previously Presented) The method of claim 4, further comprising: 
temporarily reducing the power to one of the plurality of power interface modules to provide the power to another one of the plurality of power interface modules. 

(Previously Presented) The method of claim 1, wherein the AC outlet comprises a 120VAC outlet.   

(Previously Presented) The method of claim 1, wherein the power sourcing equipment comprises a card chassis comprising the plurality of ports.  

(Currently Amended) A method comprising:
receiving DC (direct current) pulse power at a network device;
converting, at the network device, the DC pulse power to Power over Ethernet (PoE) for powering one or more devices 
transmitting the PoE to a power interface module that is operable to combine the PoE received at a plurality of ports and convert the PoE to an alternating current (AC) power; and
the power interface module, the AC outlet configured to power the one or more devices.    

(Currently Amended) The method of claim 9, 

whereinthe power interface module is operable to convert the PoE to the AC power.   

(Currently Amended) The method of claim 10, wherein transmitting the PoE comprises transmitting the PoE at the plurality of ports to the power interface module

(Currently Amended) A method comprising:
converting DC power to Power over Ethernet (PoE); 
transmitting the PoE PoE 
monitoring power at the plurality of devices; 
selecting a first device of the plurality of devices at which to reduce the power, based on a power profile specifying a power cycle for each of the plurality of devices; and 
signaling a first power interface module of the plurality of power interface modules to reduce the power at the first device when the power required at the plurality of devices exceeds an available power.  
 
(Canceled).  

(Previously Presented) The method of claim 12, wherein the plurality of devices comprises a plurality of appliances. 

(Currently Amended) The method of claim 12, 

(Currently Amended) A system comprising:
a network device configured for receiving pulse power;
a plurality of ports at the network device, each of the plurality of ports configured to transmit Power over Ethernet (PoE); and
a power interface module configured for: 
receiving the PoE from at least two , 
combining the PoE received at the at least two of the plurality of ports, and 
converting the PoE to AC (alternating current) power, 
wherein the power interface module includes an AC outlet configured to provide the AC power to one or more devices.   

(Previously Presented) The system of claim 16, wherein the network device comprises a chassis card.  

(Previously Presented) The system of claim 16, wherein the AC outlet comprises a 120VAC outlet.   

(Previously Presented) The system of claim 16, further comprising a power manager operable to reduce power at the power interface module or at another one of a plurality of power interface modules.  

(Previously Presented) The system of claim 16, wherein at least one of the plurality of ports provides the PoE for direct input to power a PoE powered device.  

21.	(Previously Presented) The method of claim 12, wherein the first power interface module provides an AC outlet for the first device.






Allowable Subject matter
2.	Claims 1-12 and 14-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187